Citation Nr: 1037510	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-13 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service connection 
for residuals of a low back injury.

2.  Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service connection 
for headaches.

3.  Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service connection 
for bilateral shoulder disability.

4.  Entitlement to service connection for fibromyalgia, to 
include consideration as a qualifying chronic disability under 38 
C.F.R. § 3.317.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include consideration as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

6.  Entitlement to a compensable initial disability rating for 
hypertension.

7.  Entitlement to an initial disability rating in excess of 20 
percent for hypertensive retinopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to September 
1977 and from October 1990 to June 1991.  He had active duty in 
Southwest Asia from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  
 
In a July 2007 rating decision, issued in August 2007, the RO, 
inter alia, reopened and denied the Veteran's claims for 
entitlement to service connection for residuals of a back injury, 
headaches, and cardiac arrythmia with a pacemaker.  In a January 
2009 rating decision, the RO, inter alia, granted service 
connection for hypertension and hypertensive retinopathy, 
assigning noncompensable disability ratings for each, and denied 
service connection for IBS, right and left shoulder disorders and 
fibromyalgia.

In July 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); the transcript of this 
hearing has been associated with the record.

In a March 2010 rating decision, the RO increased the Veteran's 
disability rating for hypertensive retinopathy to 20 percent.  As 
this rating does not represent the highest possible benefit, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Service connection for cardiac arrhythmia with a 
pacemaker was granted and this was a substantial grant of the 
benefit sought with regard to that issue.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The issue of entitlement to an initial disability rating in 
excess of 20 percent for hypertensive retinopathy is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  An August 1995 rating decision denied service connection for 
a residuals of a back injury and headaches and found that the 
Veteran's clam for entitlement to service connection for a 
shoulder disorder was not well grounded; the Veteran filed a 
timely notice of disagreement with this decision and was issued a 
statement of the case in September 1995.  As he did not file a 
substantive appeal, the decision is final.

3.  Evidence added to the record since the August 1995 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact necessary 
to substantiate the Veteran's service-connection claim for 
residuals of a back injury.

4.  Evidence added to the record since the August 1995 rating 
decision relates, by itself or when considered with previous 
evidence of record, to unestablished facts necessary to 
substantiate the Veteran's service-connection claims for 
headaches and right and left shoulder disorders.

5.  A preponderance of the evidence is against a finding that a 
headache disorder had its onset in or is otherwise related to 
service.

6.  A preponderance of the evidence is against a finding that a 
right shoulder disorder had its onset in or is otherwise related 
to service.  

7.  A preponderance of the evidence is against a finding that a 
left shoulder disorder had its onset in or is otherwise related 
to service.  

8.  A preponderance of the evidence is against a finding that 
fibromyalgia had its onset in or is otherwise related to service.   

9.  A preponderance of the evidence is against a finding that IBS 
had its onset in or is otherwise related to service, and a 
chronic disability manifested by gastrointestinal disturbances 
resulting from an undiagnosed illness or a chronic multisymptom 
illness was not manifested during service and is not currently 
manifested to a compensable degree.  

10.  Hypertension is not manifested by diastolic pressure 
measurements predominantly 100 or more (or a history of these 
readings), or systolic pressure measurements predominantly 160 or 
more.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
August 1995 rating decision sufficient to reopen the Veteran's 
claim for service connection for residuals of a low back injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3. 156 (2009).

3.  New and material evidence has been received since the August 
1995 rating decision sufficient to reopen the Veteran's claims 
for service connection for headaches and left and right shoulder 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3. 156 
(2009).

4.  A headache disorder. to include a disability due to 
undiagnosed illness manifested by headaches, was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).   

5.  A right shoulder disorder. to include a disability due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2009).   

6.  A left shoulder disorder. to include a disability due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2009).   

7.  Fibromyalgia was not incurred in or aggravated by service, 
nor is it shown to be due to undiagnosed illness as a result of 
service in the Southwest Asia Theater during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

8.  IBS. to include a gastrointestinal disturbance due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2009).   

9.  The criteria for an initial compensable disability rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-
4.10, 4.104, Diagnostic Code 7101 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to 
the appellant in March 2007, April 2007, August 2008 and October 
2008, that fully addressed all notice elements and were sent 
prior to the respective initial AOJ decisions in the matters on 
appeal.  The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  These letter also 
met the notice requirements in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board has found that no new and material evidence has been 
presented in order to reopen the Veteran's claim for entitlement 
to service connection for residuals of a low back injury.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Veteran received this 
notice in March 2007.

The Board has found that new and material evidence has been 
presented sufficient to reopen his clams for entitlement to 
service connection for headaches and right and left shoulder 
disorders.  This is a full grant of the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist with respect to these claims, such error was harmless 
and will not be further discussed.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, the Veteran's 
DRO hearing transcript, and lay statements have been associated 
with the record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claims to Reopen

The issues before the Board include whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for low back 
injury, headaches, and left and right shoulder disorders.  As 
noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material.  If the evidence is not new and material, 
the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  
The Board is required to consider all of the evidence received 
since the last disallowance, in this case, since the decision 
dated in August 1995.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

With regard to the Veteran's claim for entitlement to service 
connection for residuals of a back injury, the Veteran's initial 
claim was denied because the RO found that chronic low back 
disability was not present in service and that post service 
findings of low back disability were not related to active duty.  
The RO noted that the Veteran was seen for pain in the 
lumbosacral area with negative objective findings during his 
first period of active duty, but that no back disorder was found 
at discharge from his first period of active duty or in his 
second period of active duty.  The new evidence received since 
the August 1995 rating decision includes a February 2007 VA 
medical record which reflects the Veteran's reports of back pain 
since an injury in 1976, a June 2007 VA examination report which 
reflects that the examiner diagnosed degenerative joint disease 
and degenerative disc disease of the lumbar spine which included 
a February 2007 VA x-ray report which revealed arthritic changes 
in his lumbar spine with a grade I spondylolisthesis defect of L4 
on L5, a September 2009 VA examination report reflecting 
degenerative disc disease/degenerative joint disease of the 
lumbar spine, which includes the VA examiner's opinion that the 
Veteran's spine is less likely than not related to his active 
duty.  

The Board finds that, while this evidence is new, it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim for entitlement to service connection for 
residuals of a low back injury.  The Board notes that, in 
conjunction with a May 1995 VA examination, the Veteran underwent 
an x-ray which revealed the diagnosis of degenerative disc 
disease with osteophyte formation with narrowing of the 
intervertebral disk at L5-S1 level.  As noted above, the RO, in a 
final decision, found that this disorder was not linked to the 
Veteran's active duty.  The evidence submitted since the August 
1995 rating decision confirms this diagnosis, but does not 
provide any nexus with this active duty.  In fact, the new 
evidence contains a VA medical opinion that his back disorder is 
less likely than not that his back disorder is related to active 
duty.  As such, this evidence, while new, is not material and is 
not sufficient to reopen the Veteran's claim for entitlement to 
service connection for residuals of a back injury. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As such, the Veteran's 
claim for entitlement to service connection for residuals of a 
back injury is not reopened.

In terms of the Veteran's claim for entitlement to service 
connection for headaches, his claim was initially denied because 
the RO found that the Veteran did not incur headaches in service 
and that they were not caused by service.  The RO noted that the 
Veteran's service treatment records were negative for reports of 
headaches, and that he did not report for a neurological 
examination.  The evidence received since the August 1995 rating 
decision includes a VA neurological examination report which 
shows that the Veteran has a diagnosis of cervicogenic headaches.  
This evidence is new since it was not part of the evidence of 
record when the August 1995 rating decision was adjudicated.  In 
addition, as these records show that the Veteran has cervicogenic 
headaches, this evidence is considered material as it relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As such, the Veteran's 
claim for entitlement to service connection for headaches has 
been reopened.

The Veteran's claim for service connection for bilateral shoulder 
disability was found to be not well-grounded in the August 1995 
rating decision.  The RO noted that, while the Veteran had a 
record in service for a shoulder injury, no permanent residual or 
chronic disability was shown in service or following service.  
Evidence submitted since the August 1995 rating decision includes 
a VA examination report which reflects the diagnoses of minimal 
degenerative joint disease of the left shoulder and mild 
tendonitis of the right shoulder.  This evidence is new since it 
was not part of the evidence of record when the August 1995 
rating decision was adjudicated.  In addition, as these records 
show that the Veteran has current left and right shoulder 
disorders, this evidence is considered material as it relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As such, the 
Veteran's claim for entitlement to service connection for left 
and right shoulder disorders has been reopened.

Service Connection Claims

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic disorder in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Service connection may be established for chronic disabilities 
due to undiagnosed illnesses, if there is evidence that the 
claimant: (1) is a 'Persian Gulf Veteran;' (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or more 
signs or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  
In the present appeal, the Veteran served in Southwest Asia 


from November 1990 to May 1991, making him a Persian Gulf 
Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period. 
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest. Id.

A qualifying 'chronic disability' includes: (A) an undiagnosed 
illness, (B) the following medically unexplained chronic multi 
symptom illnesses: chronic fatigue syndrome, fibromyalgia, and 
IBS, as well as any other illness that the Secretary of VA 
determines is a medically unexplained chronic multi-symptom 
illness; and (C) any diagnosed illness that the Secretary 
determines, in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), 
however, if there is affirmative evidence that an undiagnosed 
illness: (1) was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) was caused by a supervening condition 
or event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

When determining whether a qualifying chronic disability became 
manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to have a 
disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions of 
38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 


Service connection - headaches

The Veteran contends that he has headaches which he attributes to 
his service in the Gulf War.  He has also contended that his 
headaches are related to his neck stiffness. 

While the Veteran has not contended that his headaches manifested 
during his first period of active duty, the Board notes that the 
Veteran was treated twice during his initial period of service.  
A June 1975 service treatment record shows that the Veteran had a 
frontal headache and dizziness.  The impression was a question of 
a sinus tension headache.  Service treatment records reflect that 
the Veteran reported a headache in March 1977.  There is no other 
evidence that the Veteran was treated for headaches or diagnosed 
with a headache disorder in service.  His May 1994 Report of 
Medical History reflected that he had frequent or severe 
headaches, but a contemporaneous Report of Medical Examination 
was normal.

A May 1995 VA general medical examination report shows that the 
Veteran complained of severe headaches.  No diagnoses were made 
and no nexus opinion was provided.

A June 2007 VA neurological examination report shows that the 
Veteran reported that he had headaches which began seven to eight 
years prior and radiated from and involved his neck region.  The 
examiner diagnosed cervicogenic headaches, based on restricted 
range of motion of his cervical spine and that the symptoms 
appeared musculoskeletal and were secondary to moderate cervical 
osteoarthritis.



A September 2009 VA examination report shows that the Veteran 
reported that he had headaches since 1991.  He had no history of 
head trauma or brain tumor, but had cervical spine disease.  He 
reported headaches almost every day lasting five to seven hours.  
He indicated that he did not take any medication for his 
headaches.  The diagnosis was chronic headaches, due to muscle 
tension associated with cervical spondylosis.

Based on the evidence above, the Board finds that service 
connection cannot be granted for the Veteran's headaches.  The 
Veteran has presented lay evidence that he has had headaches 
since active duty.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The Veteran is competent to describe the 
incidence and severity of these headaches; however, competent 
medical evidence has linked his headaches to a non-service-
connected cervical spine disorder.  Competent medical evidence is 
provided more probative value with regard to the etiology of his 
headaches.  Moreover, the Veteran's description of the onset and 
cause of his headaches has not been consistent.  In June 2007, he 
reported headaches for 7-8 years, which would place the onset of 
those headaches at several years after service, which undermines 
the credibility of other descriptions of continuous headaches 
since service.  Both the June 2007 and the September 2009 VA 
examiners found that the Veteran's headaches were due to his 
cervical spine arthritis, for which he is not service-connected.  
Without credible, competent evidence linking the Veteran's 
headaches to his active duty, service connection cannot be 
granted.  Boyer.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Service connection - bilateral shoulder disability 

The Veteran contends that he injured his shoulders during his 
first tour of duty, in 1976.  Service treatment records reflect 
that the Veteran was seen in May 1977, for back pain which 
radiated into his shoulders.  He was given medication and 
instructed to take a hot shower.  His separation Reports of 
Medical Examination and History from both periods of active duty 
and his Quadrennial Reports of Medical Examination and History do 
not reflect a diagnosis of a shoulder disorder, and the Veteran 
indicated that he did not have a painful or "trick" shoulder.  
A July 1992 service treatment record from the Veteran's active 
duty for training (ACDUTRA) reflects that he woke up with severe 
pain in his shoulder.  He was diagnosed with right neck strain.  
His May 1994 Reports of Medical Examination and History do not 
reflect a shoulder disorder, and the Veteran indicated that he 
did not have a painful or "trick" shoulder.  

At his September 2009 VA examination, the Veteran indicated that 
both shoulders began bothering him during active duty in 1976, 
but he had no history of acute or severe trauma to either 
shoulder.  The Veteran was vague about the details of his 
shoulder disorders.  X-rays revealed a normal right shoulder and 
minimal degenerative changed in the left shoulder.  The examiner 
diagnosed minimal degenerative joint disease of the left shoulder 
and mild tendonitis of the right shoulder.  The examiner found 
that the Veteran's right and left shoulder disorders were not 
caused by or a result of an in-service event, injury or illness 
during active duty.  He provided the rationale that the Veteran's 
service treatment records fail to document serious or ongoing 
shoulder disorder during service and that the Veteran's shoulder 
disorders are most consistent with the aging process and/or his 
years of civilian employment in the construction field.

Based upon the evidence of record, the Board finds that service 
connection for right and left shoulder disorders is not 
warranted.  While the Veteran was seen in May 1977 for pain in 
both his shoulders, this appears to have resolved since he was 
not diagnosed with a shoulder disorder at any time during active 
duty.  None of his examination reports reflect a shoulder 
disorder and the Veteran himself reported, on several occasions, 
that he did not have a painful shoulder while in the service.  
The Board notes that the Veteran was treated for severe shoulder 
pain while on ACDUTRA in the Army Reserves.  Service connection 
may be granted for a disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, for residuals of 
injury incurred or aggravated during INACDUTRA, or for residuals 
of an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.6.  However, this 
pain appears to have been transitory as well, since his May 1994 
Reports of Medical Examination and History show no shoulder 
disorder.  

Lay evidence includes the Veteran's statements that he has had 
shoulder pain since his in-service injury and that he feels his 
right and left shoulder disorders are a result of this injury.  
However, while the Veteran is competent to report the incident 
and his symptoms, his statements are inconsistent with findings 
on the May 1994 examination, which did not reveal shoulder 
pathology and the Veteran's denial of having or having had a 
trick shoulder on the Report of Medical History on that date.  On 
examination in May 1995, it was indicated that the Veteran denied 
a history of shoulder injury or pain while in service, but 
claimed that he started having problems after his return from 
Saudi Arabia.  The September 2009 VA examiner opined that the 
Veteran's right and left shoulder disorders were not caused by or 
a result of an in-service event, injury or illness during active 
duty, linking his shoulder disorders instead to the aging process 
and/or his years of civilian employment in the construction 
field.   With no competent, credible evidence linking the 
Veteran's right and left shoulder disorders to active duty or 
ACDUTRA, service connection cannot be granted.  Boyer.

Arthritis is a disorder for which presumptive service connection 
is available.  However, as there is no evidence in the claims 
file that the Veteran's degenerative changes in his left shoulder 
manifested to a compensable degree within one year of his 
discharge, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  As the shoulder 
disability has been attributed to diagnosed illnesses, the 
provisions of 38 C.F.R. § 3.317 are inapplicable.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  Gilbert.

Service connection - fibromyalgia, to include consideration as a 
qualifying chronic disability under 38 C.F.R. § 3.317

Service treatment records do not show any treatment for or 
diagnosis of fibromyalgia.  The Veteran was seen for right neck 
strain in July 1992, while serving on ACDUTRA.  The Veteran's 
service treatment records do not show any treatment for or 
diagnosis of any neck, hand, knee, ankle, elbow or foot disorder.  
On his May 1994 Report of Medical History, the Veteran indicated 
that he had painful joints, cramps in his legs and foot trouble; 
however, a contemporaneous Report of Medical Examination revealed 
normal lower extremities and did not include a diagnosis of any 
joint disorder.

VA medical records showing intermittent treatment for various 
health issues from January 1994 through July 2010 do not reflect 
any treatment for or diagnosis of fibromyalgia.

A September 2008 VA examination report shows that the Veteran 
complained of pain in his joints, including his neck, hands, 
knees, ankles, elbows and feet.  After reviewing the Veteran's 
medical records and examining the Veteran, the examiner diagnosed 
degenerative disc disease of the cervical spine at C5-C7, 
bilateral ankle strain, bilateral elbow osteoarthritis and 
olecranon spurs, bilateral patellofemoral syndrome, bilateral 
hand osteoarthritis with flexion deformity of the fifth digit, 
and bilateral foot hallux valgus deformity, osteoarthritis and 
pes planus.  A December 2008 addendum shows that the Veteran 
noted that the Veteran does not meet the criteria for 
fibromyalgia, since his joint pains all have proven pathology as 
found on radiology reports.  The examiner noted that fatigue is a 
very subjective symptom and if present was most likely from his 
carotid artery occlusion and stenosis and atrial fibrillation 
with pacemaker which can cause both decreased oxygen to the brain 
causing fatigue.  

Based upon the evidence of record, the Board finds that service 
connection for fibromyalgia is not warranted.  As noted above, 
fibromyalgia is one of the medically unexplained chronic multi 
symptom illnesses for which service connection under 38 C.F.R. § 
3.317 is warranted; however, in this case, the Veteran's symptoms 
of joint pain do not meet the criteria for fibromyalgia.  As 
such, service connection cannot be granted for fibromyalgia.  38 
C.F.R. § 3.317.  

While the evidence shows that the Veteran does not meet the 
criteria for a diagnosis of fibromyalgia, service connection 
under 38 C.F.R. § 3.317 may still be available for his joint pain 
and stiff joints if these were not linked to any diagnosed 
disorder, but were found to be due to an undiagnosed illness.  
The Veteran has complained of pain in his neck, hands, knees, 
ankles, elbows and feet.  However, the Veteran's complaints of 
joint pains are related by competent medical evidence to various 
diagnoses.  The September 2008 VA examiner diagnosed degenerative 
disc disease of the cervical spine at C5-C7, bilateral ankle 
strain, bilateral elbow osteoarthritis and olecranon spurs, 
bilateral patellofemoral syndrome, bilateral hand osteoarthritis 
with flexion deformity of the fifth digit, and bilateral foot 
hallux valgus deformity, osteoarthritis and pes planus. Since 
competent medical evidence shows that the Veteran's muscle and 
joint aches are related to diagnosed disabilities, the provisions 
for a presumptive disability, under 38 C.F.R. § 3. 317, as due to 
a qualifying chronic disability have not been met.

On the question of direct service connection, the September 2008 
VA examiner did not find that any of the Veteran's diagnosed 
disorders, relating to his joint and muscle pain, were linked to 
his time on active duty.  The examiner opined that the Veteran's 
cervical spine disorder was not caused by or a result of a 
service related injury.  The examiner noted that the Veteran had 
no chronic complaints of a neck disorder while in the service.  
He was seen and treated for an acute problem only and had a 
negative examination of the spine dated May 14, 1994.  The 
examiner also found that the Veteran's bilateral ankle disorder 
was not the same as seen in the service and was not the result of 
a service-related injury.  The examiner noted that the Veteran 
was seen for acute ankle problems only per the claims file and 
that no chronic disorder was noted.  The Veteran had a negative 
examination of the joints on May 14, 1994.  The examiner also 
found that the Veteran's bilateral elbow, knee, hand, and foot 
disorders were not the same as what was seen in service and were 
not caused by a service related injury.  The examiner noted that 
there was no documented treatment for any elbow disorder and the 
Veteran had a negative joints examination on May 14, 1994.  

As such, there is no competent medical evidence linking the 
Veteran's diagnosed disorders of his joints to his time on active 
duty or ACDUTRA.  Without medical evidence providing such a link, 
service connection on a direct basis cannot be granted.  
38 C.F.R. § 3.303, Boyer.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

With regard to the Veteran's contentions that he has fibromyalgia 
as a result of his service in the Persian Gulf War, the Veteran, 
as a layperson, is not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Even if he 
could diagnose fibromyalgia, the clinical opinion that he does 
not have fibromyalgia is afforded greater probative weight as it 
was made by a medical doctor after examining the Veteran and 
reviewing the clinical evidence.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  Gilbert.

Service connection for IBS, to include consideration as a 
qualifying chronic disability under 38 C.F.R. § 3.317

Service treatment records do not show any treatment for or 
diagnosis of IBS.

VA medical records showing intermittent treatment for various 
health issues from January 1994 through July 2010 do not reflect 
any treatment for or diagnosis of IBS.

A September 2009 VA examination report shows that the Veteran 
reported constipation for about six to seven years, and that he 
used powdered fiber every one to two days, with good results.  He 
had a colonoscopy in 2008, which revealed one small polyp but was 
otherwise unremarkable.  There was no report of malignancy.  The 
Veteran reported right and left lower quadrant pain, which was 
sharp and occurred in the mornings but resolved within one to two 
hours.  The examiner noted that there was no listed diagnosis of 
IBS on the Veteran's active problem list in his VA medical 
records, and that recent progress notes did not mention IBS.  The 
Veteran indicated that he did not think he was diagnosed with 
IBS.  The examiner noted that the Veteran's service treatment 
records did not document any chronic intestinal disorder during 
active duty and that constipation symptoms began years after 
leaving active duty.  The Veteran had a benign colon polyp 
removed in 2008; this clearly had no linkage to his active duty 
service.  The Veteran had a tendency toward constipation which 
was most likely constitutional in origin and did not appear to 
represent a specific disease entity.  The examiner found that IBS 
was not diagnosed at the time of the examination.

Based upon the evidence of record, the Board finds that service 
connection for IBS is not warranted.  There is no competent 
medical evidence which shows that the Veteran had IBS.  As such, 
service connection under 38 C.F.R. § 3.317 cannot be granted for 
ibs.  

The Board notes that the Veteran has gastrointestinal complaints, 
including constipation and that, under 38 C.F.R. § 3.317, service 
connection might still be available if it is found that the 
Veteran had gastrointestinal symptoms which were not due to a 
diagnosed illness, were chronic in nature and rose to the level 
of a compensable disability rating under an appropriate 
Diagnostic Code.  In this case, the examiner found that the 
Veteran's constipation was "constitutional" and not related to 
a specific disease.  However, it does not appear that the 
Veteran's symptom of constipation have been chronic.  As noted 
above, in order to be considered chronic, a disorder must have 
existed for six months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening over a 
six month period.  38 C.F.R. § 3.317(a)(3).  In this case, the 
Veteran complained that his constipation had been present for 6 
or 7 years on VA examination in September 2009.  He also reported 
other gastrointestinal disturbance, including weekly nausea, and 
regular sharp pains in the right and left lower quadrants.  
However, he reported at his June 2007 VA Gulf War examination 
that he did not have any constipation, nausea, indigestion or any 
other gastrointestinal disturbance.  Since the undiagnosed 
illness symptoms are not reported on a consistent basis and the 
Veteran's history of longstanding constipation is especially 
questionable, it cannot be said that he has gastrointestinal 
disturbance due to an undiagnosed illness that is either chronic 
or compensably disabling.  It would not warrant service 
connection as due to an undiagnosed illness under 38 C.F.R. § 
3.317.

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  Because this appeal involves initial 
ratings for which service connection was granted and an initial 
disability rating was assigned, it is not the present level of 
disability which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Initial disability rating - hypertension

The Veteran contends his hypertension warrants a compensable 
disability rating. The Veteran is service-connected under 
Diagnostic Code 7101 for hypertension. Under this code, 
hypertension with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control, warrants a 10 percent disability rating and hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, warrants a 
20 percent disability rating. 38 C.F.R. § 4.104, Diagnostic Code 
7101.

The Board finds that a compensable disability rating for the 
Veteran's hypertension is not warranted in the present case.  At 
his September 2008 Gulf War examination, the Veteran's blood 
pressure was 104/82, 104/72 and 104/80.  At his September 2009 VA 
hypertension examination, his blood pressure was 121/74, 117/81 
and 116/77.  The Board also notes that the evidence of record 
does not show that the Veteran's diastolic pressure has not been 
100 or more and his systolic pressure had not been 160 or more at 
any time over the appeals period.  For this reason, the Veteran's 
hypertension does not warrant a higher rating under Diagnostic 
Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   
However, the evidence reflects that his symptoms have remained 
constant throughout the course of the period on appeal and, as 
such, staged ratings are not warranted.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
hypertension currently results in frequent hospitalizations or 
marked interference in his employment.  The Board is therefore 
not required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for hypertension, the "benefit-of-
the-doubt" rule is not applicable and the Board must deny his 
claims.  See 38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection for 
residuals of a low back injury, the claim is denied.

As new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
headaches, the claim is reopened.

Service connection for headaches is denied.

As new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
right and left shoulder disorders, the claim is reopened.

Service connection for a right shoulder disorder is denied

Service connection for a left shoulder disorder is denied.

Service connection for fibromyalgia, to include consideration as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for IBS, to include consideration as a 
qualifying chronic disability under 38 C.F.R. § 3.317 is denied.

A compensable initial disability rating for hypertension is 
denied.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates the 
claim of entitlement to an initial disability rating in excess of 
20 percent for the Veteran's hypertensive retinopathy.

The Veteran is rated under 38 C.F.R. § 4.79, Diagnostic Codes 
6006 and 6080.  Diagnostic Code 6080 pertains to loss of visual 
fields.  The Veteran was provided with a VA eye examination in 
September 2009.  The visual field test charts from this 
examination are of record; however, the graphical representations 
of the visual fields were not interpreted by the examiner in the 
VA examination report.  While the February 2010 supplemental 
statement of the case and the March 2010 rating decision include 
interpretations of the visual field charts, it is not clear that 
such interpretations were provided by an appropriate specialist.  
In light of this, the Board finds that the September 2009 VA 
examination report does not contain sufficient detail for 
evaluation purposes.  38 C.F.R. § 4.2; see Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
The Board finds that interpretation of the visual field charts 
should be provided by an appropriate specialist. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should have a certified 
specialist interpret any graphical 
representations of visual field testing, to 
include the September 2009 charts.  The 
results of such testing should be reported 
in terms of the applicable rating criteria.  
In this regard, for VA rating purposes, the 
normal visual field extent at the 8 
principal meridians, in degrees, is: 
temporally, 85; down temporally, 85; down, 
65; down nasally, 50; nasally, 60; up 
nasally, 55; up, 45; up temporally, 55. The 
total visual field is 500 degrees.  The 
specialist should report the extent of the 
remaining visual field in each of the eight 
45 degree principal meridians.

2.  After ensuring that the above 
development, and any other development 
deemed necessary, is complete, re- 
adjudicate the claim.  If not fully 
granted, issue a supplemental statement of 
the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


